OPINION DISIDENTE DEL
JUEZ ASOCIADO SR. OOEDOVA DAVILA
Los esposos demandantes, Lemuel Marqués y Dolores Campillo, promovieron en la Corte de Distrito de San Juan, en 15 de febrero de 1933, la presente acción, en la cual ale-gan que la corporación Sucn. de Pedro Griusti, Inc., en 29 de noviembre de 1932, había incoado ante la Corte de Distrito de San Juan contra los ahora demandantes, el caso civil No. *2317771 sobre procedimiento ejecutivo sumario, en cobro de hipoteca constituida a favor de Pedro G-iusti por los esposos referidos, garantizando un préstamo de $5,000, intereses y costas, consignada dicha hipoteca en escritura pública otor-gada ante notario en 11 de mai*zo de 1926; que dicha hipo-teca gravaba una casa de los esposos Marqués Campillo ra-dicada en San Juan, barrio de Santurce; que el mismo día de la radicación del caso citado la Corte de Distrito de San Juan dictó una orden disponiendo el requerimiento de pago de los esposos deudores, el cual fue practicado en 3 de diciembre de 1932, por el márshal de la referida corte de dis-trito ; que en 31 de enero de 1933 se subastó la finca hipote-cada y fué adjudicada a la acreedora por precio de $3,500 en pago parcial de su crédito hipotecario.
Se alega, además, en la demanda que la copia de la es-critura presentada en el caso 17771 como uno de los docu-mentos necesarios para que se dictara el requerimiento de pago y que el juez de distrito tuvo a la vista para dictarlo, es un documento que no tiene el carácter de instrumento pú-blico, porque carece de la firma del testigo instrumental Alfredo Vera. En la súplica se pide la declaración de nulidad del ejecutivo hipotecario, del título emanado del márshal so-bre la finca hipotecada a favor de la corporación acreedora, y de los asientos que haya causado en el Registro de la Pro-piedad. En unión de la demanda se radicó copia certificada, que expidiera el Secretario de la Corte de Distrito de San Juan, de la copia de la escritura de hipoteca que obra en los autos del ejecutivo hipotecario.
Estos son, en síntesis, los hechos alegados en la demanda, tales y como los expone en su alegato el abogado de los es-posos demandantes.
La sucesión demandada excepcionó la demanda, basándose en que la misma no aduce hechos suficientes para determinar una causa de acción. Esta excepción fué declarada con lugar, concediéndose diez días a los demandantes para enmendar la *24demanda, lo que rehusaron hacer, solicitando que se dictase sentencia, a lo que accedió la corte inferior.
El único error atribuido a la corte inferior consiste en haber estimado válido el ejecutivo hipotecario seguido por Sucn. de Pedro Giusti Inc., contra los esposos Marqués Cam-pillo no obstante fundarse dicha ejecución en un título nulo.
Los apelantes parten de una base errónea. No se ha de-clarado que el ejecutivo hipotecario sea válido, sino que de los hechos alegados no surge su nulidad. Consecuente con este criterio la corte a quo concedió a los demandantes un término de diez días, que rehusaron, para enmendar su demanda. El ejecutivo puede ser nulo, y, sin embargo, no aparecer en las alegaciones los hechos que lo vician de nulidad. La corte inferior basa sus conclusiones en que de la faz de la demanda no surge que la escritura matriz no, haya sido firmada por los testigos que exige la ley y en que la omisión de una firma en la copia no anula el contrato de hipoteca si en realidad existe en la escritura matriz. La corte inferior entiende que el defecto apuntado por los demandantes establece una causa de acción si arranca del documento original y así se alega en la demanda; pero no si por un error de copia se dejó de hacer constar el nombre del testigo como firmante de la es-critura.
Los apelantes, por el contrario, sostienen que en el su-puesto de que la escritura original contenga la firma de los dos testigos instrumentales, como la copia existente en el récord sobre el cual actuó el juez no contiene más que una, el procedimiento es nulo. Los demandantes, por lo visto, des-cartan la escritura matriz y hacen descansar exclusivamente la acción ejercitada en la copia de la misma que obra en autos. La escritura original puede ser válida o no. Si lo es, la causa de acción no sufre, porque a juicio de los demandan-tes es nulo el procedimiento ejecutivo tramitado, no a base de la escritura matriz, sino de una copia que no reúne los requisitos de ley; si no lo es, tanto mejor para ellos, porque fortalece su posición.
*25En una excepción previa, arguyen los apelantes, hay qne admitir la certeza de los hechos alegados en la misma, y así en el presente caso hay qne admitir qne ciertamente en la copia de la escritura de hipoteca obrante en los autos del ejecutivo hipotecario no constaba la firma del testigo Alfredo Yera. A mayor abundamiento, continúan diciendo los ape-lantes, nosotros unimos a nuestra demanda copia literal de dicho documento, expedida por el Secretario de la Corte de Distrito de San Juan, guardián legal del mismo.
En su informe oral durante la vista de esta causa nos dijo el apelante que en ninguna parte del documento aparece el notario dando fe de que el testigo Alfredo Vera hubiese fir-mado la escritura. Los apelantes, a nuestro juicio, sufren una equivocación. De la copia del documento original que se acompañó a la demanda, copiamos lo que sigue:
“Así lo dicen y otorgan los comparecientes ante mí y a presencia de los testigos mayores de edad y de esta vecindad DON aleredo veba y DON bamón nibves. Leo la presente escritura a los otorgantes y testigos y les advierto el derecho que tienen a leerla cada uno por sí; la hallan conforme los primeros y la suscriben todos. — De todo lo cual y de lo demás que' relaciono o expreso en este instrumento público yo el notario doy fe.”
Descomponiendo el párrafo que antecede, resulta, a nues-tro juicio, claro que el notario da fe:
a.- — De que los comparecientes don Lemuel Marqués Abrams y su esposa, y don Pedro Giusti otorgan la escritura ante él y en presencia de los testigos mayores de edad, de esta vecindad don aleredo vera y don ramón nieves. (Bastardillas de la copia que obra en autos.)
b. — De que leyó la escritura a los otorgantes y testigos, advir-tiéndoles el derecho que tienen de leerla cada uno por sí.
c. — De que la hallan conforme los primeros, o sea los otorgan-tes, y la suscriben todos, es decir, otorgantes y testigos.
Las palabras “de todo lo cual” y “de lo demás que rela-ciono o expreso en este instrumento público yo el notario doy fe” no pueden ser más explícitas. Las palabras “de todo lo *26cual” abarcan las declaraciones que las preceden, y las últi-mas se extienden al documento en general. Es verdad que la relación del documento precede necesariamente a las fir-mas de otorgantes y testigos; pero no es menos cierto que es el notario el último que firma, y que cuando estampa la suya su fe notarial responde de la certeza de los hechos con-signados en el documento. A raíz de las palabras “doy fe” aparece lo siguiente en la copia de la escritura:
‘ ‘ Firmado: Lemuel Marqués. — Dolores Campillo de Marqués.— Pedro Giusti. — Ramón Nieves Alicea. — (Firmado, signado, sellado y rubricado) Celestino Iriarte, Jr.— ... Es segunda copia fiel y exacta de su original que obra en mi protocolo del año mil novecientos veinte y seis a que me remito. — En fe de ello y a pedimento de la Sucesión de Don Pedro Giusti, expido la presente en San Juan de Puerto Rico, hoy día veinte y cinco de Octubre de mil novecientos treinta y dos.”
En esta última parte de la copia de la escritura se basan los apelantes para decir que no aparece en la misma la firma de Alfredo Vera. Todo indica, sin embargo, que se trata de un error de copia. La actitud de los demandantes tiende a confirmar la conclusión de la corte inferior. Si el defecto apuntado apareciese también en la escritura original, los de-mandantes no hubieran pedido que se dictase sentencia en su contra, cuando tan fácil les hubiese sido establecer claramente una causa de acción a su favor, haciendo uso del permiso que les concedió la corte para enmendar la demanda. Lejos de hacerlo así, descansaron en sus alegaciones y promovieron el presente recurso de apelación. Estas acciones en que se so-licita la nulidad de todo un procedimiento deben estar am-paradas por la buena fe y presididas por cierto espíritu de equidad. No hay duda en este caso de la deuda contraída por los demandantes. Aun cuando la firma de Alfredo Vera no aparezca en la escritura original, la verdad es que fue otorgada ante notario y que tiene la solemnidad de un docu-mento auténtico. El deudor de una obligación exigible que solicita la anulación ,de un procedimiento después de ejecu-tada la sentencia donde se le condena al pago de esa obliga-*27ción, debe presentar ante la corte todos los hechos que sean necesarios para producir la nulidad, actuando con la limpieza y altura que demandan los principios de equidad. Desde el momento en que oculta la realidad de los hechos, no puede decir que sus manos estén limpias. Si el defecto consta en la escritura original, debe alegarse lisa y llanamente, y si no existe ese defecto no debe acudirse a los tribunales de justi-cia para anular una sentencia, por el hecho de que se haya incurrido en un simple error de copia. A nuestro juicio la corte inferior adquirió jurisdicción para decretar la orden de requerimiento. Antes de expedirla, el tribunal tuvo bajo su consideración el escrito inicial, el certificado del registrador y la copia de la escritura. De modo que además de la fe notarial asegurando que todos los testigos suscribieron el do-cumento, existe el certificado del registrador, quien segura-mente no hubiese inscrito la escritura de hipoteca si no se le hubiera demostrado que la misma reunía todos los requi-sitos exigidos por la ley.
En la opinión de la mayoría se dice que según aparece al final de la escritura el notario da fe de que la leyó a los otorgantes y testigos y que la hallaron conforme los prime-ros y la suscriben todos; pero añade “que tal manifestación no destruye el hecho de que no aparezca de dicha copia que la escritura fuera firmada por el testigo Alfredo Vera, con mayor motivo cuanto que esa manifestación la hace el notario antes de ser puestas las firmas en la escritura, pues éstas aparecen después de tal manifestación del notario.” Este argumento, a nuestro juicio, parece inaceptable. La fe notarial carecería por completo de valor si no la favoreciese la presunción de que el notario antes de estampar su firma procura cerciorarse de la certeza de todas las manifestacio-nes contenidas en la escritura. La firma del notario, que es la última que se estampa en el documento, constituye un re-conocimiento y una ratificación de todo cuanto se ha dicho anteriormente bajo su fe notarial.
*28Estamos conformes con la opinión de la mayoría en que la escritura defectuosa por incompetencia del notario o por otra falta en la forma, tendrá el concepto de documento pri-vado, si estuviera firmada por los otorgantes. ¿Pero quién nos lia dicho que la escritura matriz en este caso resulta de-fectuosa? Este es .un hecho que ignoramos porque no se alega en la demanda y porque los propios demandantes al rehusar enmendar la demanda nos han privado de la oportu-nidad de conocer la verdad. El hecho de que la copia pueda resultar defectuosa no quiere decir que el defecto conste de la escritura original, sobre todo después de habernos dicho el notario bajo su fe notarial que los testigos suscribieron eJ documento.
De acuerdo con la opinión de la mayoría aunque la escri-tura matriz contenga la firma de los dos testigos y reúna todos los requisitos que la ley exige, el procedimiento ejecu-tivo es nulo por el hecho de haber incurrido en un error de copia el notario que transcribió el documento original. He aquí un caso en que los demandantes aparecen contrayendo una obligación reconocida en documento auténtico y en que no se les ha ocasionado perjuicio alguno al cobrárseles por la vía ejecutiva la obligación por ellos contraída. Los fines de la justicia han quedado realizados; el acreedor ha hecho efectivo su crédito por la vía judicial y sin embargo, si la escritura matriz es válida, se declara nula toda la tramita-ción de un procedimiento ejecutivo hipotecario por un mero error de copia, obligándose a la demandada a iniciar un nuevo procedimiento ejecutivo para hacer efectiva la misma obliga-ción. Y el acreedor hipotecario que se ve sometido a todas estas inconveniencias y molestias puede subsanar el error en un nuevo procedimiento simplemente con la mera formalidad de volver donde el notario y obtener una nueva copia donde se subsane la omisión. A nuestro juicio creemos que vamos demasiado lejos cuando obligamos a un acreedor a trillar el mismo camino anteriormente recorrido en el campo judicial *29porque incurrió en un error que en nada lia perjudicado a su deudor.
Opinamos que la sentencia de la corte inferior ha debido ser confirmada.
Estoy autorizado para decir que el Juez Presidente Sr. del Toro está conforme con esta opinión.